IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN
 


NO. 3-93-438-CR


STERLING SHEPARD,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 0932366, HONORABLE TOM BLACKWELL, JUDGE PRESIDING
 


PER CURIAM
	Sterling Shepard seeks to appeal from a judgment of conviction for delivery of
cocaine, a controlled substance.  Tex. Health & Safety Code Ann. § 481.112 (West 1992).  The
punishment is imprisonment for fifteen years.
	The transcript contains a written waiver of appeal signed by appellant, his attorney,
and the trial judge.  This document, which reflects a knowing and voluntary waiver of the right
to appeal, was signed seven days after sentence was imposed in open court.
	A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976).  See also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977);  Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the permission of the trial court to pursue this appeal.
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd

Appeal Dismissed

Filed:   November 24, 1993   

Do Not Publish